Citation Nr: 0621375	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, claimed as sleep disturbances due to undiagnosed 
illness (sleep disorder).  

2.  Entitlement to service connection for muscle and joint 
pain, claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for hypertrophic disc 
disease at L2-L3 with neuralgia paresthetica, right thigh, 
claimed as back pain and upper right leg numbness (low back 
disorder).  

4.  Entitlement to an initial compensable evaluation for 
migraine cephalgia (headaches).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from May 1984 to 
September 24, 1997.  A period of service from September 25, 
1997 to August 2001 is disqualifying for VA benefits 
purposes.  See RO administrative decision, July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The claim for an initial compensable evaluation for headaches 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required.  


FINDINGS OF FACT

1.  Sleep disturbance is diagnosed as mild obstructive sleep 
apnea, a disorder which was not incurred in, or aggravated 
by, active service.  

2.  Muscle and joint pain is diagnosed as service-connected 
residuals of right and left knee injuries, right and left 
shoulder disorders, and residuals of a right ankle sprain.  

3.  A chronic back disorder, to include hypertrophic disc 
disease at L2-L3 with neuralgia paresthetica, right thigh, 
claimed as back pain, with upper right leg numbness, was 
neither incurred in, nor aggravated by, active service, nor 
was arthritis of the spine shown within the first post-
service year.  






CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for obstructive sleep apnea, claimed as sleep disturbances 
due to undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

2.  The criteria for the establishment of service connection 
for muscle and joint pain, claimed as due to undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2005).  

3.  The criteria for the establishment of service connection 
for hypertrophic disc disease at L2-L3, with neuralgia 
paresthetica, right thigh, claimed as back pain with upper 
right leg numbness, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
claims of service connection for a sleep disorder, claimed as 
sleep disturbances due to undiagnosed illness, muscle and 
joint pain, claimed as due to undiagnosed illness, and a low 
back disorder with right thigh numbness.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  




VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claims of service 
connection were received at the RO in March 2002.  Notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) was issued 
in April 2002, and the service connection claims were denied 
by an RO decision of August 2003.  Accordingly, the timing of 
the notice fully complies with Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veteran's status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability at issue; (4) the degree 
of disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2002 notice advised the veteran of the evidence not 
of record that is necessary to substantiate the service 
connection claims on appeal, to include medical evidence of a 
link between any current sleep or low back disorders, and 
muscle or joint pain, and his prior military service.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to these claims.  Although the 
notice made no reference to veteran's status and the 
effective date of any grant of service connection, there is 
no prejudice to the claimant since his veteran status is not 
questioned, and each of the three service connection claims 
are being denied-an effective date of service connection 
will not be assigned.  The veteran has failed to submit 
medical nexus evidence despite being repeatedly asked to do 
so.  

The VA provided the veteran with an appropriate VA 
examination in November 2002 and January 2003.  All pertinent 
VA and private treatment records were obtained.  VA has made 
reasonable efforts to obtain relevant records in support of 
the claims adjudicated on the merits on appeal.  38 U.S.C.A. 
§ 5103A (a),(b),(c).  Accordingly, there is no further 
available development indicated.  See 38 U.S.C.A. § 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including the 
August 2003 RO rating decision and the June 2004 statement of 
the case (SOC).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this appeal as to the 
claims of service connection.  Given the development 
undertaken by the RO-particularly, the VA examination, and 
the fact that the veteran has pointed to no other pertinent 
evidence which has not been obtained, the record is ready for 
appellate review of the service connection claims on appeal.  

The veteran has been advised of the need to submit medical 
nexus evidence of a chronic sleep disorder, muscle and joint 
pain, and a low back disorder with right thigh numbness, in 
service, or continuity of symptomatology thereafter.  There 
is adequate evidence of record to adjudicate the service 
connection claims on appeal.  Accordingly, there is no 
prejudice in proceeding with a decision in the appeal at this 
time.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); See 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
38 C.F.R. § 20.1102 (2005) (Pertaining to harmless error).  



The Merits of the Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for an organic disease of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation (or symptom) in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  Id.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity (of symptomatology) 
after discharge is required to support the claim of service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Provisions Specific to Persian Gulf War Veterans  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multi-symptom illness (such as muscle or joint pain, or sleep 
disturbances) that is defined by a cluster of signs or 
symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (d) 
warrants a presumption of service connection.  38 U.S.C. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, or sleep disturbances.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed 
illness must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability 
for purposes of 38 U.S.C.A. § 1117 is one that has existed 
for 6 months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  38 C.F.R. § 3.317(a)(3).  

Sleep Disturbances

The veteran's service medical records for his qualifying 
period of active duty, from May 1984 to September 24, 1997, 
are silent for any treatment or diagnosis regarding sleep 
disturbance, or complaints of sleep disturbance exhibited by 
intermittent episodes of improvement and worsening over a 6-
month period.  See Reports of medical history and medical 
examinations dated in May 1984, October 1988, May 1991, 
August 1991, February 1994, and April 1997.  

An April 1997 report of medical history includes notation of 
the veteran's complaint of trouble sleeping, however no prior 
treatment was reported, the veteran sought no additional 
treatment, and no diagnosis was given.  The veteran made no 
further complaint during his remaining qualifying service 
through September 24, 1997.  The symptom was not thus 
"chronic," as one complaint of sleep impairment 
demonstrates neither a chronic sleep disorder within 38 
C.F.R. § 3.303, nor chronic signs and symptoms of sleep 
disturbances within 38 C.F.R. § 3.317(a)(3).  Accordingly, a 
chronic sleep disability is neither directly shown under 
38 C.F.R. § 3.303, nor demonstrated as an undiagnosed illness 
under 38 C.F.R. § 3.317(a)(3).  

Even accepting the veteran's history of sleep disturbances as 
accurate, chronic associated undiagnosed illness is not 
shown-a diagnosis of mild obstructive sleep apnea was given 
on VA examination in November 2002.  The diagnosis of sleep 
apnea requires the denial of the Persian Gulf War aspect of 
the claim.  38 C.F.R. § 3.317(a)(1)(i)).  As noted above, 
service medical records show no treatment for any sleep 
disturbance in service, and only one report of sleep 
difficulty-without treatment or diagnosis.  Accordingly, a 
chronic disability is not shown within 38 C.F.R. § 3.303.  
The veteran's current assertion of chronic disability is 
insufficient evidence of chronic disability so as to satisfy 
the chronicity and continuity provisions of 38 C.F.R. 
§ 3.303.  See McManaway, 13 Vet. App. at 66.  Treatment for 
sleep apnea is not shown during a qualifying period of active 
duty, and no medical evidence links the current post-service 
diagnosis with a prior period of qualifying active service.  
Accordingly, there is no basis for a grant of service 
connection for sleep apnea, claimed as sleep disturbances.  

The veteran is also not shown to have had any active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  His separation document, DD Form 214, indicates no 
foreign service, including in Southwest Asia.  Accordingly, 
with no supportive basis, the claim is denied.  


Muscle and Joint Pain

The veteran's service medical records for his qualifying 
period of active duty, from May 1984 to September 24, 1997, 
are silent for any complaint, treatment, or diagnosis of 
chronic muscle or joint pain, other than for right and left 
knee injuries, right and left shoulder injuries, and a right 
ankle sprain-disorders for which service connection is 
already established.  See Reports of Medical History and 
Medical Examinations dated in May 1984, October 1988, May 
1991, August 1991, February 1994 and April 1997.  The veteran 
reported a medical history of leg cramps in May 1984.  
However, no pertinent muscle or joint disorder was noted on 
examination at that time.  The veteran sought no treatment.  

On examination in October 1988, the veteran again reported a 
history of leg cramps.  The examiner noted that the leg 
cramps occurred only occasionally and only with strenuous 
activity.  A diagnosis was not given.  Treatment is not shown 
during any period of qualifying active duty.  The veteran 
denied any leg cramps on examinations in May 1991, August 
1991, February 1994, and April 1997.  As such, chronic 
disability manifested by muscle and joint pain is not shown 
within 38 C.F.R. § 3.303.  

Similarly, signs and symptoms of chronic muscle or joint pain 
are not shown to have been exhibited by intermittent episodes 
of improvement and worsening over a 6-month period.  See 
Reports of Medical History and Medical Examinations dated in 
May 1984, October 1988, May 1991, August 1991, February 1994 
and April 1997, as well as interval medical records.  As 
noted above, the veteran is not shown to have had any active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War.  A November 2002 VA examination report 
indicates no muscle fasciculations.  Accordingly, this aspect 
of the claim must fail.  38 C.F.R. § 3.317(a)(1)(i)).  

Apart from these matters of record, the veteran is presently 
in receipt of service connection for various muscle and joint 
disorders, including those of the left shoulder, right 
shoulder, left knee, right ankle, right knee, and lower back 
at L2-L3.  To the extent that the veteran's currently 
asserted muscle and joint pain are reasserted, a separate 
grant of service connection is plainly unwarranted,  See, 
e.g.,  Esteban v. Brown, 6 Vet. App. 259, 262 (1994)(Holding 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition) 
and 38 C.F.R. § 4.14 (Prohibiting the "pyramiding" of 
disorders for purposes of service connection.  That is, the 
evaluation of the same disability under various diagnoses is 
to be avoided.).   

With no inservice treatment so as infer chronic disability 
under 38 C.F.R. § 3.303, and no intermittent episodes of 
chronic unexplained muscle and joint pain symptoms, the claim 
is denied on all bases, under both 38 C.F.R. § 3.303 and 
3.317(a)(3).  The claim is denied.  

Low Back Disability

The veteran asserts treatment for a chronic low back disorder 
since March 1985, as well as following an August 1998 injury.  
The veteran's duty from September 25, 1997 is disqualified 
for VA benefits purposes.  Accordingly, service connection is 
not available for any August 1998 low back injury, and those 
records are not for consideration on appeal.  

The veteran's service medical records for his qualifying 
period of active duty, from May 1984 to September 24, 1997, 
are silent for any treatment or diagnosis of any chronic low 
back disorder.  See Reports of Medical History and Medical 
Examinations dated in May 1984, October 1988, May 1991, 
August 1991, February 1994 and April 1997, and interval 
medical records.  In October 1988, the veteran reported a two 
month history of low back pain.  An examination of the spine 
was within normal limits.  No diagnosis was given.  No 
treatment is shown at any time during his qualifying service.  
The veteran denied any history of low back pain on 
examinations in May 1991, August 1991 and February 1994.  On 
examination in April 1997, the veteran reported a history of 
recurrent back pain which was "not injury related."  The 
examiner found the veteran's spine to be within normal 
limits.  No diagnosis was given.  No further complaint or 
treatment is shown.  

On VA examination in November 2002, x-ray studies revealed 
mild hypertrophic degenerative disc disease at the L2-3 disc 
level.  No evidence of record associates a current low back 
disorder with the veteran's prior qualifying active duty.  
Service medical examination reports of May 1991, August 1991, 
February 1994 and April 1997 demonstrate no chronic low back 
disorder in service.  With no chronic low back disorder in 
service, and no medical nexus evidence of record, the claim 
is denied.  38 C.F.R. § 3.303.  McManaway, at 66.  

In this case, a preponderance of the medical evidence of 
record, including both service and post-service medical 
evidence, is against the veteran's unsupported claims for 
service connection for a sleep disorder, muscle, joint or low 
back pain on all bases of entitlement.  

The veteran was twice requested, in April 2002 and June 2004, 
to provide information that would support his claimed sleep, 
muscle and joint disabilities, but he has failed to do so.  
His unsupported complaints of muscle, joint or low back pain 
do not establish the existence of a disability warranting 
consideration for VA compensation purposes, see Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), particularly when offered by a lay person lacking 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, with little, if any, treatment for his 
subjective mild sleep apnea, muscle and joint pain, and low 
back complaints.  None of the competent medical evidence 
associated with the claims file supports the veteran's claims 
of service connection, and the veteran himself has not 
identified any relevant medical records that would 
substantiate any of these claims of service connection.  

The veteran may have had some occasional muscle, joint or low 
back pain during his qualifying period of service.  However, 
with no treatment or diagnosis, such a history would fall far 
short of the sort of evidence necessary to show chronic 
disability with continuity of symptomatology warranting a 
grant of service connection under 38 C.F.R. § 3.303(b).  See 
Sanchez-Benitez, supra.  Any occasional muscle, joint, or low 
back pain of the veteran, whether in active service or since 
then (excluding disqualifying periods of service), are not 
objectively shown to have been the result of chronic 
disability, as required by 38 C.F.R. § 3.303(b).  
Additionally, the lack of service in Southwest Asia, as well 
as the demonstrated diagnoses of record, require the Persian 
Gulf War aspect of the above claims be denied under 38 C.F.R. 
§ 3.317(a)(3).  


ORDER

Service connection for obstructive sleep apnea, claimed as 
sleep disturbances due to undiagnosed illness, is denied.  

Service connection for muscle and joint pain, claimed as due 
to undiagnosed illness, is denied.  

Service connection for hypertrophic disc disease at L2-L3 
with neuralgia paresthetica, right thigh, claimed as back 
pain and upper right leg numbness, is denied.  



REMAND

The VCAA notice issued in April 2002 regarded the issue of 
service connection-not a claim for an increased rating.  The 
VCAA notice makes no reference to the evidence necessary to 
support the claim for an initial compensable evaluation for 
service-connected migraine headaches.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
and that it must contain certain specific information 
elemental to each claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  With no VCAA notice specific to the claim for 
increase on appeal, the Board cannot conclude that there has 
been substantial compliance with Dingess, and a Remand in 
this case is unavoidable.  38 C.F.R. § 3.159 (2005).  

Additional VA medical evidence exists which has not been 
associated with the veteran's VA claims file.  On both VA 
psychiatric and medical examinations in November 2002, 
notation was made that magnetic resonance imaging (MRI) were 
scheduled at the same time as sleep apnea studies so as to 
ascertain the severity of service-connected migraine 
headaches.  In January 2003, a VA examiner also noted that 
the veteran had been provided an examination for 
miscellaneous neurologic disorders, to include brain magnetic 
resonance imaging (MRI).  Copies of the MRI record are not on 
file, although a copy of the November 22, 23 and 25, 2002 
sleep study is of record.  VCAA requires that copies of all 
VA treatment records be obtained for use in the evaluation of 
a claim for VA benefits.  38 C.F.R. § 3.159(c)(2).  

Consideration should be given as to whether the veteran 
should be afforded a VA neurologic examination as regards his 
claim for an initial compensable evaluation for service-
connected migraine headaches.  Although a diagnosis of 
migraine headaches was given on VA psychiatric examination in 
November 2002, a diagnosis of suspect migraine cephalgia was 
given on VA hypertension examination of the same month.  A 
copy of the VA neurologic examination and MRI report would 
include clinical findings specific to the criteria for rating 
migraine headaches at 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which would aid the Board in making a determination as 
to the severity of service-connected migraine headaches.  
38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is remanded to the AMC and/or the 
Veterans Benefit Administration (VBA) for further action as 
follows:  

1.  The VBA-AMC should issue a VCAA 
notice letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and 
Dingess, specific to the claim for an 
initial compensable evaluation for 
migraine cephalgia.  The VBA-AMC should 
specifically advise the appellant what 
evidence is needed to support his claim, 
to include employer sick leave and/or 
treatment reports, what sort of evidence, 
if any, VA will request on his behalf, 
and what sort of evidence he is expected 
to identify and/or provide.  

The VBA-AMC should invite him to submit 
any and all evidence in his possession 
which is potentially probative of his 
claim for an initial compensable 
evaluation for migraine headaches, and to 
identify any and all treatment providers, 
with authorizations, so that the VA may 
request copies of all such records.  

2.  The VBA-AMC should obtain all 
outstanding VA treatment records, 
specifically the reports of a 2002 VA 
miscellaneous neurologic disorders 
examination and brain MRI study (with 
interpretation), as well as any other VA 
outpatient treatment, hospital or 
examination record, not presently on 
file, dated from August 2001 to the 
present.  All non-duplicative information 
should be associated with the claims 
file.  

3.  If it is determined that any or all 
of the above requested VA records are not 
available, the VBA-AMC will detail its 
efforts to obtain such records; make a 
specific finding of non-availability; and 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken.  

4.  Upon the completion of the above 
requested development, the VBA-AMC should 
consider scheduling the veteran for a 
more recent VA neurologic examination, to 
include a statement of the severity of 
service-connected migraine cephalgia, 
with clinical findings specific to the 
criteria for rating migraine headaches at 
38 C.F.R. § 4.124a, Diagnostic Code 8100, 
notation of any objective clinical 
evidence of such complaints.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA-AMC should 
readjudicate the claim for an initial 
compensable evaluation for migraine 
cephalgia.  

6.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the VBA-AMC must issue a de 
novo SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for increase, to include a summary 
of all of the evidence of record and all 
applicable law and regulations pertinent 
to the claim.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


